
	

114 HR 4489 IH: FLIGHT R&D Act
U.S. House of Representatives
2016-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4489
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2016
			Mr. Knight (for himself, Mr. Babin, and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To provide for Federal Aviation Administration research and development, and for other purposes.
	
	
		IGeneral Provisions
			1.Short title; table of contents
 (a)Short titleThis Act may be cited as the FAA Leadership in Groundbreaking High-Tech Research and Development Act or the FLIGHT R&D Act. (b)Table of contentsThe table of contents for this Act is as follows:
					
						Title I—General Provisions
						Sec. 1. Short title; table of contents.
						Sec. 2. Definitions.
						Sec. 3. Authorization of appropriations.
						Title II—FAA Research and Development Organization
						Sec. 11. Associate Administrator for Research and Development.
						Sec. 12. Research advisory committee.
						Sec. 13. Plan to determine research and development responsibility.
						Title III—Unmanned Aircraft Systems
						Sec. 21. Unmanned aircraft systems research and development roadmap.
						Sec. 22. Probabilistic metrics for exemptions.
						Sec. 23. Probabilistic assessment of risks.
						Sec. 24. Unmanned aerial vehicle-manned aircraft collision research.
						Title IV—Cybersecurity
						Sec. 31. Cyber Testbed.
						Sec. 32. Cabin communications, entertainment, and information technology systems cybersecurity
			 vulnerabilities.
						Sec. 33. Cybersecurity threat modeling.
						Sec. 34. National Institute of Standards and Technology cybersecurity standards.
						Sec. 35. Cybersecurity research coordination.
						Sec. 36. Cybersecurity research and development program.
						Title V—FAA Research and Development Activities
						Sec. 41. Research plan for the certification of new technologies into the national airspace system.
						Sec. 42. Aviation fuel research, development, and usage.
						Sec. 43. Air traffic surveillance over oceans and other remote locations.
						Sec. 44. Single-piloted commercial cargo aircraft.
 2.DefinitionsAs used in this Act, the following definitions apply: (1)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration.
 (2)FAAThe term FAA means the Federal Aviation Administration. (3)NASAThe term NASA means the National Aeronautics and Space Administration.
 (4)SecretaryThe term Secretary means the Secretary of Transportation. 3.Authorization of appropriationsSection 48102(a) of title 49, United States Code, is amended—
 (1)in the matter before paragraph (1) by striking and, for each of fiscal years 2012 through 2015, under subsection (g); (2)at the end of paragraph (8), by striking and;
 (3)by striking paragraph (9); and (4)by adding at the end the following:
					
 (9)for fiscal year 2016, $166,000,000, including— (A)$95,969,000 for Safety Research and Development programs, including—
 (i)Fire Research and Safety; (ii)Propulsion and Fuel Systems;
 (iii)Advanced Materials/Structural Safety; (iv)Aircraft Icing/Digital System Safety;
 (v)Continued Airworthiness; (vi)Aircraft Catastrophic Failure Prevention Research;
 (vii)Flightdeck/Maintenance/System Integration Human Factors; (viii)System Safety Management;
 (ix)Air Traffic Control/Technical Operations Human Factors; (x)Aeromedical Research;
 (xi)Weather Program; (xii)Unmanned Aircraft Systems Research;
 (xiii)NextGen–Alternative Fuels for General Aviation; (xiv)Joint Planning and Development Office;
 (xv)Ocean and Other Remote Locations ATS Research Program; (xvi)Cybersecurity Research Program;
 (xvii)Cybersecurity Threat Modeling Program; (xviii)Single Piloted Commercial Cargo Aircraft Program; and
 (xix)UAV-Manned Aircraft Collision Research Program; (B)$22,589,000 for Economic Competitiveness Research and Development programs, including—
 (i)NextGen–Wake Turbulence; (ii)NextGen–Air Ground Integration Human Factors;
 (iii)Next Gen–Weather Technology in the Cockpit; and (iv)Commercial Space Transportation Safety;
 (C)$41,897,000 for Environmental Sustainability Research and Development programs, including— (i)Environment and Energy; and
 (ii)NextGen–Environmental Research–Aircraft Technologies, Fuels and Metrics; and (D)$5,545,000 for Mission Support programs, including—
 (i)System Planning and Resource Management; and (ii)William J. Hughes Technical Center Laboratory Facility;
 (10)for fiscal year 2017, $169,000,000, including— (A)$98,400,000 for Safety Research and Development programs, including—
 (i)Fire Research and Safety; (ii)Propulsion and Fuel Systems;
 (iii)Advanced Materials/Structural Safety; (iv)Aircraft Icing/Digital System Safety;
 (v)Continued Airworthiness; (vi)Aircraft Catastrophic Failure Prevention Research;
 (vii)Flightdeck/Maintenance/System Integration Human Factors; (viii)System Safety Management;
 (ix)Air Traffic Control/Technical Operations Human Factors; (x)Aeromedical Research;
 (xi)Weather Program; (xii)Unmanned Aircraft Systems Research;
 (xiii)NextGen–Alternative Fuels for General Aviation; (xiv)Joint Planning and Development Office;
 (xv)Ocean and Other Remote Locations ATS Research Program; (xvi)Cybersecurity Research Program;
 (xvii)Cybersecurity Threat Modeling Program; (xviii)Single Piloted Commercial Cargo Aircraft Program; and
 (xix)UAV-Manned Aircraft Collision Research Program; (B)$25,110,000 for Economic Competitiveness Research and Development programs, including—
 (i)NextGen–Wake Turbulence; (ii)NextGen–Air Ground Integration Human Factors;
 (iii)Next Gen–Weather Technology in the Cockpit; and (iv)Commercial Space Transportation Safety;
 (C)$39,548,000 for Environmental Sustainability Research and Development programs, including— (i)Environment and Energy; and
 (ii)NextGen–Environmental Research–Aircraft Technologies, Fuels and Metrics; and (D)$5,942,000 for Mission Support programs, including—
 (i)System Planning and Resource Management; and (ii)William J. Hughes Technical Center Laboratory Facility;
 (11)for fiscal year 2018, $173,000,000, including— (A)$100,738,000 for Safety Research and Development programs, including—
 (i)Fire Research and Safety; (ii)Propulsion and Fuel Systems;
 (iii)Advanced Materials/Structural Safety; (iv)Aircraft Icing/Digital System Safety;
 (v)Continued Airworthiness; (vi)Aircraft Catastrophic Failure Prevention Research;
 (vii)Flightdeck/Maintenance/System Integration Human Factors; (viii)System Safety Management;
 (ix)Air Traffic Control/Technical Operations Human Factors; (x)Aeromedical Research;
 (xi)Weather Program; (xii)Unmanned Aircraft Systems Research;
 (xiii)NextGen–Alternative Fuels for General Aviation; (xiv)Joint Planning and Development Office;
 (xv)Ocean and Other Remote Locations ATS Research Program; (xvi)Cybersecurity Research Program;
 (xvii)Cybersecurity Threat Modeling Program; (xviii)Single Piloted Commercial Cargo Aircraft Program; and
 (xix)UAV-Manned Aircraft Collision Research Program; (B)$25,703,000 for Economic Competitiveness Research and Development programs, including—
 (i)NextGen–Wake Turbulence; (ii)NextGen–Air Ground Integration Human Factors;
 (iii)Next Gen–Weather Technology in the Cockpit; and (iv)Commercial Space Transportation Safety;
 (C)$40,475,000 for Environmental Sustainability Research and Development programs, including— (i)Environment and Energy; and
 (ii)NextGen–Environmental Research–Aircraft Technologies, Fuels and Metrics; and (D)$6,084,000 for Mission Support programs, including—
 (i)System Planning and Resource Management; and (ii)William J. Hughes Technical Center Laboratory Facility; and
 (12)for fiscal year 2019, $174,000,000, including— (A)$101,397,000 for Safety Research and Development programs, including—
 (i)Fire Research and Safety; (ii)Propulsion and Fuel Systems;
 (iii)Advanced Materials/Structural Safety; (iv)Aircraft Icing/Digital System Safety;
 (v)Continued Airworthiness; (vi)Aircraft Catastrophic Failure Prevention Research;
 (vii)Flightdeck/Maintenance/System Integration Human Factors; (viii)System Safety Management;
 (ix)Air Traffic Control/Technical Operations Human Factors; (x)Aeromedical Research;
 (xi)Weather Program; (xii)Unmanned Aircraft Systems Research;
 (xiii)NextGen–Alternative Fuels for General Aviation; (xiv)Joint Planning and Development Office;
 (xv)Ocean and Other Remote Locations ATS Research Program; (xvi)Cybersecurity Research Program;
 (xvii)Cybersecurity Threat Modeling Program; (xviii)Single Piloted Commercial Cargo Aircraft Program; and
 (xix)UAV-Manned Aircraft Collision Research Program; (B)$25,837,000 for Economic Competitiveness Research and Development programs, including—
 (i)NextGen–Wake Turbulence; (ii)NextGen–Air Ground Integration Human Factors;
 (iii)Next Gen–Weather Technology in the Cockpit; and (iv)Commercial Space Transportation Safety;
 (C)$40,603,000 for Environmental Sustainability Research and Development programs, including— (i)Environment and Energy; and
 (ii)NextGen–Environmental Research–Aircraft Technologies, Fuels and Metrics; and (D)$6,163,000 for Mission Support programs, including—
 (i)System Planning and Resource Management; and (ii)William J. Hughes Technical Center Laboratory Facility..
				IIFAA Research and Development Organization
			11.Associate Administrator for Research and Development
 (a)AppointmentNot later than 3 months after the date of enactment of this Act, the Administrator shall appoint an Associate Administrator for Research and Development.
 (b)Senior Executive ServiceThe Associate Administrator for Research and Development shall be a Senior Executive Service position.
 (c)ResponsibilitiesThe Associate Administrator for Research and Development shall, at a minimum, be responsible for— (1)management and oversight of all the FAA’s research and development programs and activities; and
 (2)production of all congressional reports from the FAA relevant to research and development, including the National Aviation Research Plan.
 (d)Dual appointmentThe Associate Administrator for Research and Development may be a dual-appointment, holding the responsibilities of another Associate Administrator.
				12.Research advisory committee
 (a)Advice and recommendationsSection 44508(a)(1)(A) of title 49, United States Code, is amended to read as follows:  (A)provide advice and recommendations to the Administrator of the Federal Aviation Administration and Congress about needs, objectives, plans, approaches, content, and accomplishments of all aviation research and development activities and programs carried out, including those under sections 40119, 44504, 44505, 44507, 44511–44513, and 44912 of this title;.
 (b)Written reply to research advisory committeeSection 44508 of title 49, United States Code, is amended by adding at the end the following:  (f)Written reply (1)In generalNot later than 60 days after receiving any recommendation from the research advisory committee, the Administrator shall provide a written reply to the research advisory committee that, at a minimum—
 (A)clearly states whether the Administrator accepts or rejects the recommendations; (B)explains the rationale for the Administrator’s decision;
 (C)sets forth the timeframe in which the Administrator will implement the recommendation; and (D)describes the steps the Administrator will take to implement the recommendation.
 (2)TransparencyThe written reply to the research advisory committee, when transmitted to the research advisory committee, shall be—
 (A)made publicly available on the research advisory committee website; and (B)transmitted to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
 (3)National aviation research planThe National Aviation Research Plan shall include a summary of all research advisory committee recommendations and a description of the status of their implementation..
				13.Plan to determine research and development responsibility
 (a)PlanNot later than 90 days after the date of enactment of this Act, the Administrator, in consultation with the Research, Engineering, and Development Advisory Committee, NASA, and other relevant agencies, shall enter into an arrangement with an external independent systems engineering and technical assistance organization to develop a plan, in the event that the national air traffic control system is required to be transferred to a non-Federal entity, for the transition of FAA research and development activities to such entity.
 (b)Plan contentsAt a minimum, the plan developed pursuant to subsection (a) shall— (1)examine all FAA research and development activities, regardless of the budget account funding such activities;
 (2)take into account such required transfer of the national air traffic control system; (3)recommend research and development activities that—
 (A)should be transferred to such non-Federal entity; (B)should not be transferred to such non-Federal entity; and
 (C)should be shared between the FAA and such non-Federal entity; (4)identify the necessary authorities that exist or are required to carry out the recommendations under paragraph (3);
 (5)assess the pros and cons of transferring particular categories of research and development activities from the FAA to such non-Federal entity; and
 (6)take into account the safety of the national airspace system, national security, foreign policy, and the economic interests of the United States.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit the plan required under subsection (a) to—
 (1)the Research, Engineering, and Development Advisory Committee; and (2)the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
 (d)Advisory Committee assessmentNot later than 6 months after receiving the report under subsection (c), the Research, Engineering, and Development Advisory Committee shall submit an assessment of the plan required under subsection (a) to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
				IIIUnmanned Aircraft Systems
 21.Unmanned aircraft systems research and development roadmapSection 332(a)(5) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) is amended—
 (1)by inserting , in coordination with NASA and relevant stakeholders, including those in industry and academia, after Web site; and (2)by inserting after annually. the following:
					
 The roadmap shall include, at a minimum—(A)cost estimates, planned schedules, and performance benchmarks, including specific tasks, milestones, and timelines for unmanned aircraft systems integration into the national airspace system, including—
 (i)the role of the 6 unmanned aircraft systems test ranges established under subsection (c) and the Unmanned Aircraft Systems Center of Excellence;
 (ii)performance and certification standards for unmanned aircraft systems that operate in the national airspace system; and
 (iii)an identification of tools needed to assist air traffic controllers in managing unmanned aircraft systems in the national airspace system;
 (B)a description of how the FAA plans to use research and development, including research and development conducted through NASA’s Unmanned Aircraft Systems Traffic Management, to accommodate, integrate, and provide for the evolution of unmanned aircraft systems into the national airspace system;
 (C)an assessment of critical performance abilities necessary to integrate unmanned aircraft systems into the national airspace system, and how these performance abilities can be demonstrated; and
 (D)an update on the advancement of technologies needed to integrate unmanned aircraft systems into the national airspace system, including decisionmaking by adaptive systems such as sense-and-avoid, availability of frequency spectrum, and cyber physical security..
				22.Probabilistic metrics for exemptions
 (a)StudyNot later than 30 days after the date of enactment of this Act, the Administrator shall commission an independent study to—
 (1)develop parameters to conduct research and development for probabilistic metrics to enable the identification of hazards and the assessment of risks as necessary to make determinations under section 333(a) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) that certain unmanned aircraft systems may operate safely in the national airspace system;
 (2)identify additional research needed to more effectively develop and use such metrics and make such determinations; and
 (3)in developing parameters for probabilistic metrics, this study shall take into account the utility of performance standards to make determinations under section 333(a) of the FAA Modernization and Reform Act of 2012.
 (b)Consideration of resultsThe Administrator shall consider the results of the study conducted under subsection (a) when making a determination described in subsection (a)(1).
 (c)ReportNot later than 9 months after the date of enactment of this Act, the Administrator shall transmit the results of the study conducted under subsection (a) to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
 23.Probabilistic assessment of risksThe Administrator shall conduct research and development to enable a probabilistic assessment of risks to inform requirements for standards for operational certification of public unmanned aircraft systems in the national airspace.
			24.Unmanned aerial vehicle-manned aircraft collision research
 (a)ResearchThe Administrator shall coordinate with NASA to conduct comprehensive testing of unmanned aerial vehicles colliding with a manned aircraft, including—
 (1)collisions between unmanned aerial vehicles of various sizes, traveling at various speeds, and commercial jet airliners of various sizes, traveling at various speeds;
 (2)collisions between unmanned aerial vehicles of various sizes, traveling at various speeds, and propeller planes of various sizes, traveling at various speeds;
 (3)collisions between unmanned aerial vehicles of various sizes, traveling at various speeds, and blimps of various sizes, traveling at various speeds;
 (4)collisions between unmanned aerial vehicles of various sizes, traveling at various speeds, and rotorcraft of various sizes, traveling at various speeds; and
 (5)collisions between unmanned aerial vehicles and various parts of the aforementioned aircraft, including—
 (A)windshields; (B)noses;
 (C)engines; (D)radomes;
 (E)propellers; and (F)wings.
 (b)ReportNot later than one year after the date of enactment of this Act, the Administrator shall transmit a report summarizing the costs and results of research under this section to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
				IVCybersecurity
 31.Cyber TestbedNot later than 6 months after the date of enactment of this Act, the Administrator shall develop an integrated Cyber Testbed for research, development, evaluation, and validation of air traffic control modernization programs or technologies, before they enter the national airspace system, as being compliant with FAA data security regulations. The Cyber Testbed shall be part of an integrated research and development test environment capable of creating, identifying, defending, and solving cybersecurity-related problems for the national airspace system. This integrated test environment shall incorporate integrated test capacities within the FAA related to the national airspace system and NextGen.
			32.Cabin communications, entertainment, and information technology systems cybersecurity
			 vulnerabilities
 (a)EvaluationThe Administrator shall evaluate and determine the research and development needs associated with cybersecurity vulnerabilities of cabin communications, entertainment, and information technology systems on civil passenger aircraft. This evaluation shall include research and development to address—
 (1)technical risks and vulnerabilities; (2)potential impacts on the national airspace and public safety; and
 (3)identification of deficiencies in cabin-based cybersecurity. (b)AssessmentThe Administrator shall—
 (1)conduct an assessment of opportunities to cooperate with the private sector in conducting aircraft in-cabin cybersecurity research and development; and
 (2)provide recommendations to improve research and development on cabin-based cybersecurity vulnerabilities.
 (c)ReportNot later than 9 months after the date of enactment of this Act, the Administrator shall transmit a report on the results of activities under this section to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. This report may contain classified annexes.
				33.Cybersecurity threat modeling
				(a)Program
 (1)In generalThe Administrator shall consult the National Institute of Standards and Technology to research and develop an internal FAA cybersecurity threat modeling program to detect cybersecurity vulnerabilities, track how those vulnerabilities might be exploited, and assess the magnitude of harm that could be caused by the exploitation of those vulnerabilities.
 (2)UpdatesThis program shall be updated regularly, not less than once every 5 years. (b)ReportNot later than one year after the date of enactment of this Act, and within 7 days of each threat modeling program update under subsection (a)(2), the Administrator shall transmit a report to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate detailing the status, results, and composition of the threat modeling program.
 34.National Institute of Standards and Technology cybersecurity standardsNot later than 6 months after the date of enactment of this Act, the FAA shall, in consultation with the National Institute of Standards and Technology, transmit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that includes—
 (1)a cybersecurity standards plan to implement National Institute of Standards and Technology revisions to cybersecurity guidance documents within timeframes set by the Office of Management and Budget; and
 (2)an explanation of why any such recommendations are not incorporated in the plan or are not incorporated within such timeframes.
 35.Cybersecurity research coordinationThe Administrator shall, where feasible, cooperate on cybersecurity research and development with other international air traffic management organizations, including the European Aviation Safety Agency, the United Kingdom Civil Aviation Authority, Nav Canada, and Airservices Australia.
			36.Cybersecurity research and development program
 (a)EstablishmentNot later than 6 months after the date of enactment of this Act, the FAA, in consultation with other agencies as appropriate, shall establish a research and development program to improve the cybersecurity of civil aircraft and the national airspace system.
				(b)Plan
 (1)In generalNot later than 1 year after the date of enactment of this Act, the FAA shall develop a plan for the research and development program established under subsection (a) that contains objectives, proposed tasks, milestones, and a 5-year budgetary profile.
 (2)National Academies’ studyThe Administrator shall— (A)enter into an arrangement with the National Academies for a study of the plan developed under paragraph (1); and
 (B)provide the results of that study to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate not later than 18 months after the date of enactment of this Act.
						VFAA Research and Development Activities
 41.Research plan for the certification of new technologies into the national airspace systemNot later than 1 year after the date of enactment of this Act, the Administrator, in consultation with NASA, shall transmit a comprehensive research plan for the certification of new technologies into the national airspace system to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. This plan shall identify research necessary to support the certification and implementation of NextGen, including both ground and air elements, and explain the plan’s relationship to other activities and procedures required for certification and implementation of new technologies into the national airspace system. This plan shall be informed by and conform to the recommendations of the National Research Council report titled Transformation in the Air—A Review of the FAA Research Plan, issued on June 8, 2015. This report shall include, at a minimum—
 (1)a description of the strategic and prescriptive value of the research plan; (2)an explanation of the expected outcomes from executing the plan;
 (3)an assessment of the FAA’s plan to use research and development to improve cybersecurity over the next 5 years, taking into account the cybersecurity research and development plan developed under section 36(b);
 (4)an assessment of the current software assurance practices, and the desired level or attributes to target in the software assurance program;
 (5)cost estimates, planned schedules, and performance benchmarks, including specific tasks, milestones, and timelines and including an identification of cost and schedule reserves, for the certification of new technologies into the national airspace system, including NextGen, Automatic Dependent Surveillance-Broadcast, Data Communications, National Airspace System Voice System, Collaborative Air Traffic Management Technologies, NextGen Weather, and System Wide Information Management;
 (6)methods for integrating emerging technologies throughout NextGen’s development, certification, and implementation process; and
 (7)best practices in research and development used by other organizations, such as NASA, NavCanada, and Eurocontrol.
 42.Aviation fuel research, development, and usageThe Administrator may conduct or supervise research, development, and service testing, currently being conducted under the Piston Aviation Fuels Initiative (PAFI) unleaded avgas program, that is required to allow the use of an unleaded aviation gasoline in existing aircraft as a replacement for leaded gasoline.
			43.Air traffic surveillance over oceans and other remote locations
 (a)Establishment of programThe Administrator, in consultation with NASA and other relevant agencies, shall establish a research and development program on civilian air traffic surveillance over oceans and other remote locations. Such program shall—
 (1)take into account the need for international interoperability of technologies and air traffic control systems; and
 (2)recognize that Automatic Dependent Surveillance-Broadcast (ADS–B) is an element of the Next Generation Air Transportation System.
 (b)Pilot programThe Administrator shall establish a pilot program to test, evaluate, and certify for integration into the national airspace system air traffic surveillance equipment for oceans and other remote locations.
 (c)Partnership with private industryThe Administrator shall partner with private industry on the research, development, testing, and evaluation under this section.
 (d)ReportNot later than 18 months after the date of enactment of this Act, the Administrator shall transmit a report on activities under this section to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
				44.Single-piloted commercial cargo aircraft
 (a)ProgramThe FAA, in consultation with NASA and other relevant agencies, shall establish a research and development program in support of single-piloted cargo aircraft assisted with remote piloting and computer piloting.
 (b)ReviewThe FAA, in consultation with NASA, shall conduct a review of FAA research and development activities in support of single-piloted cargo aircraft assisted with remote piloting and computer piloting.
 (c)ReportNot later than 6 months after the date of enactment of this Act, the Administrator shall transmit a report to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate that describes—
 (1)the program established under subsection (a); and (2)the results of the review conducted under subsection (b).
					
